t c memo united_states tax_court alfred l and renee e fields et al petitioners v commissioner of internal revenue respondent docket nos filed date douglas ef kahle for petitioners john c mcdougal and dustin m starbuck for respondent memorandum findings_of_fact and opinion jacobs judge these cases were consolidated for trial briefing and opinion respondent determined deficiencies in t cases of the following petitioners are consolidated herewith frank h and irma e bullock docket no leroy and mattrude p sharpe docket no and esker l peacock docket no petitioners’ federal income taxes additions to tax and penalties as follows alfred l and renee bf fields docket no additions to tax accuracy-related_penalty year deficiency sec_6651 a sec_6662 a dollar_figure dollar_figure dollar_figure big_number big_number big_number frank h and irma b b bullock docket no additions to tax accuracy-related_penalty year deficiency sec_6651 a sec_6662 a dollar_figure --- dollar_figure big_number dollar_figure big_number leroy and mattrude p sharpe docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number esker l peacock docket no accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number after concessions the issues for decision are whether petitioners had unreported income during the years under consideration as determined by respondent whether petitioners in docket no the bullocks are entitled to losses claimed in connection with frank bullock’s van pool activity whether petitioners in docket nos and the fieldses and the bullocks are liable for additions to tax pursuant to sec_6651 for failure to timely file a return and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 all section references are to the internal_revenue_code as in effect for the years under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners alfred l and renee e fields husband and wife the fieldses resided in chesapeake virginia at the time they filed their petition contesting respondent's determinations the fieldses filed their and federal_income_tax returns late petitioners frank h and irma e bullock husband and wife the bullocks leroy and mattrude p sharpe husband and wife the sharpes and esker l peacock mr peacock all resided in portsmouth virginia at the time they filed their respective petitions contesting respondent's determinations the bullocks timely filed their federal_income_tax return but filed their return late both the sharpes and mr peacock timely filed their and federal_income_tax returns the leaf corporation the leaf corporation leaf corp a virginia corporation was incorporated on date at all relevant times leaf corp had its principal_place_of_business in hampton virginia city of hampton during the years under consideration alfred fields mr fields mr bullock leroy sharpe mr sharpe and mr peacock each owned percent of leaf corp 's outstanding_stock on date leaf corp leased a building located in hampton virginia which became known as the buckroe plaza bingo hall buckroe it was originally intended that the building would be used for concerts dances bingo and conferences however after the city of hampton prohibited leaf corp from sponsoring a dance at the building buckroe was used exclusively as a bingo hall bingo operations at buckroe under virginia law only qualified organizations e charitable and fraternal organizations may operate bingo_games and the workers at the games must be members of those charitable and fraternal organizations working as volunteers see va code ann secs michie during the bingo_games at buckroe were sponsored by two charitable organizations the association for the restoration of historic cemeteries the cemeteries restoration association and the coalition for community pride and progress the community coalition in a fraternal_organization known as the mighty o’ jays the o’jays was added as a sponsor messrs fields bullock sharpe and peacock were members of the o’jays all three organizations hereinafter collectively referred to as the sponsoring organizations purportedly were qualified organizations for purposes of conducting bingo_games under virginia law during and bingo_games took place at buckroe twice a week each of the sponsoring organizations provided persons to work the bingo_games at different times messrs fields bullock sharpe or peacock helped train new floor workers maintained the financial records and were present at buckroe during the bingo sessions as an accommodation leaf corp purchased bingo supplies e game cards chips markers etc from bingo products inc and sold the supplies to the sponsoring organizations at cost these supplies were subsequently sold at a profit to the bingo players at the end of an evening of bingo bingo accountability sheets were used to record the aggregate cost of supplies and the amount_paid out as prizes the bingo accountability sheets did there were no bingo accountability sheets for approximately percent of the bingo_games held in and further some of the information on the bingo continued not separately account for each session of bingo but rather treated all three nightly sessions as a single undertaking all expenses for the supplies were borne evenly by the sponsoring organizations in the city of hampton audited the bingo operations conducted at buckroe the city of hampton determined that the sponsoring organizations were not in compliance with state and local laws governing the operation of bingo_games changes were thereafter made in order to have the sponsoring organizations comply with the applicable laws internal_revenue_service examination in early the internal_revenue_service irs began an examination of both leaf corp and petitioners as part of a bingo project jointly conducted by the irs’ examination and exempt_organizations divisions the agent coordinating the bingo project revenue_agent gross requested mr bullock to produce the records of leaf corp mr bullock told revenue_agent gross to see mr schefletle leaf corp ’s accountant because the records of leaf corp were incomplete mr schefletle had to reconstruct the corporation’s general ledger and income statements the only revenues reported on the reconstructed corporate books and on continued accountability sheets was incomplete and or absent leaf corp ’s tax returns for and were rents from buckroe and income from the operation of a snack bar at the hall as part of the irs examination revenue_agent gross and other agents interviewed between and workers at the bingo_games held at buckroe the revenue agents attempted to obtain records of the bingo operations from the sponsoring organizations but were unsuccessful consequently the irs reconstructed the income from the bingo_games held at buckroe by the percentage markup method based on bingo supplies purchased for the games the determined profit was based in part on information obtained from the bingo bulletin a commercial publication for the bingo industry which published the sales prices for the various products sold during the games and prize payouts on the basis of the aforementioned methodology respondent determined the gross_income total expenses and net_income from bingo operations at buckroe for and as follows gross_receipts dollar_figure dollar_figure expenses big_number big_number net_income big_number big_number after allowing a reduction in net_income for illegal payments to workers and after allowing payments to each of the sponsoring the bingo_games at buckroe were advertised in the bingo bulletin as well as the prices charged for packages of bingo cards and the prize payouts organizations respondent determined that there was cash dollar_figure for and dollar_figure for available for distribution to messrs fields bullock sharpe and peacock computed as follows net_income dollar_figure dollar_figure less payments to workers big_number big_number less payments to charities big_number net_income available for distribution big_number big_number the bullocks’ van pool activity during and and for approximately years prior thereto mr bullock operated a van pool in which he provided transportation to and from work to a number of individuals in exchange for a predetermined fee mr bullock operated the van pool between his residence in portsmouth virginia and both the naval air station in norfolk virginia and the newport news shipyard in newport news virginia mr bullock owned the van used in the van pool activity he drove the van from portsmouth to norfolk where he was employed as a supply clerk another person drove the van from norfolk to the newport news shipyard this other person was permitted to ride for free other than canceled checks for expenses paid out of mr bullock's personal checking account mr bullock did not maintain contemporaneous_records of the expenses_incurred in operating the van pool these canceled checks were not introduced into evidence mr bullock failed to maintain a mileage log or a separate bank account for his van pool activities mr bullock prepared a summary of his income and expenses at the end of each year for use by his tax_return_preparer on their and federal_income_tax returns the bullocks reported income expenses and net losses from the van pool activity as follows gross_receipts dollar_figure dollar_figure bxpenses depreciation dollar_figure dollar_figure insurance big_number big_number supplie sec_75 --- repairs ---- big_number taxe sec_403 big_number other big_number big_number total expenses big_number loss big_number big_number irs’ position and determinations respondent determined that messrs fields bullock sharpe and peacock each received unreported cash distributions from leaf corp from the bingo operations conducted at buckroe the amounts now ascribed to each of them from these activities by respondent are dollar_figure for and dollar_figure for the deficiencies in tax as set forth in the notices of deficiencies were based on greater amounts of purported unreported income -- - with respect to the bullocks respondent disallowed the van pool losses for lack of substantiation of the expenses and on the basis of respondent’s determination that the bullocks lacked a profit objective for the activity the bullocks did not appear at trial and there was no evidence offered to substantiate any of the expenses deducted on their returns with respect to the van pool activity opinion issue reconstruction of petitioners' income the underlying dispute presented herein relates to respondent's reconstruction_of_income purportedly generated by the bingo operations conducted at buckroe and respondent’s allocation of that reconstructed income to messrs fields bullock sharpe and peacock petitioners adamantly maintain that all proceeds net of rent and administrative expenses_incurred in connection with the operation of the bingo_games went to the three sponsoring organizations and not to them or to leaf corp the methodology used by respondent in reconstructing the purported bingo income--the percentage markup method--is a time- honored judicially accepted method of reconstructing income see 267_f2d_879 5th cir affg tcmemo_1956_260 22_tc_893 cebollero v commissioner tcmemo_1990_618 affd 967_f2d_986 4th cir although in theory respondent’s methodology was reasonable we believe that here it did not produce a correct result in 58_tc_560 we noted that the process of distilling truth from the testimony of witnesses is the daily grist of judicial life at trial we observed messrs fields sharpe and peacock as they testified and we had the opportunity to evaluate their credibility we found their testimony to be credible on the basis of their testimony and that of others we are convinced that all proceeds of the bingo_games net of expenses went to the sponsoring organizations not to petitioners respondent’s evidence to the contrary was not convincing indeed under respondent’s alternative method which used the bingo accountability sheets one could extrapolate that all net_income from the bingo_games went to the sponsoring organizations accordingly we do not sustain respondent’s determination that petitioners had unreported income for and issue losses from van pool activity we now address the losses claimed by the bullocks arising from mr bullock’s van pool activity the parties have stipulated the amounts of income and expenses reported on the returns for the activity mr bullock’s driving of the van coincided with his own commute and no contemporaneous_records were maintained the record is devoid of any other facts about the operation of the van pool such as the number of passengers and the amounts if any charged to each in the notice_of_deficiency respondent disallowed the expenses of the van pool operation to the extent they exceeded reported income on the grounds that the amount and deductibility of such expenses had not been substantiated in addition respondent disallowed the van pool losses on the grounds that mr bullock did not enter into the van pool arrangement with an actual and honest objective of making a profit 85_tc_557 see sec_1_183-2 income_tax regs petitioners bear the burden of substantiating the amount and deductibility of expenses claimed on their returns see rule a 290_us_111 there is no evidence in the stipulation of facts or in the trial record to show the amount or business_purpose of any of the van pool expenses claimed on the bullocks’ returns consequently we sustain respondent's disallowance of the claimed schedule c deductions by the bullocks for the van pool activity issue additions to tax and penalties the remaining issues relate to additions to tax and penalties ie whether a the fieldses and the bullocks are liable for additions to tax for failure to timely file a return under sec_6651 and b whether all petitioners are liable for the sec_6662 accuracy-related_penalties for the years in issue for negligence or disregard of rules or regulations or substantial_understatement of tax sec_6651 imposes an addition_to_tax of percent of the amount of tax due per month for each month that a tax_return is not timely filed an exception is made for taxpayers demonstrating reasonable_cause section a imposes a penalty equal to percent of the amount of the underpayment attributable to negligence or disregard of rules or regulations or substantial_understatement of tax on brief respondent concedes that if we find that there is no unreported income from bingo operations then there are no additions to tax for late filing or penalties for negligence due from any of the petitioners except the bullocks because we have concluded that there is no unreported income from the bingo operations the fieldses are not liable for the addition_to_tax under sec_665l1 a and the fieldses sharpes and mr peacock are not liable for the accuracy-related_penalties under sec_6662 for the years in issue the bullocks have failed to present any credible_evidence to rebut respondent's determination of the accuracy-related_penalty or the addition_to_tax attributable to the disallowed schedule c deductions from the van pool activity see 92_tc_501 holding that the taxpayer bears the burden of establishing that he is not liable for the accuracy-related_penalty espinoza v commissioner tcmemo_1999_269 holding that the taxpayer bears the burden_of_proof on the issue of a sec_6651 addition_to_tax accordingly we sustain respondent's determination that the bullocks are liable for the sec_6651 addition_to_tax to the extent of the underpayment relating to the disallowed schedule c deductions for and we likewise sustain respondent’s determination that the bullocks are liable for the accuracy-related_penalties under sec_6662 for both years in reaching our conclusions herein we have considered all arguments presented and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and respondent's concessions decisions will be entered under rule
